The opinion of the Court was drawn up by
Goodenow, J.
This is an action of assumpsit, founded on a policy of insurance, made by the defendants to one Joseph Marson, dated September 13, 1854, for four years, and assigned by said Marson to the plaintiff, Nov. 7, 1855, which assignment was duly assented to, ratified and confirmed by the defendants, Nov. 16, 1855, by receiving of the plaintiff a new premium note, agreeably to their by-laws. Joseph Marson conveyed the buildings insured, with the land on which they stood, to the plaintiff, on the same day that he assigned the policy. The deed bears date, October 10, 1855, but it takes effect from the time of its delivery, and not from *384the time of its date. The buildings insured were destroyed by fire, October 22, 185T.
Upon the whole evidence put into the case by the plaintiff, the presiding Judge ordered a nonsuit. We suppose,—
1st. Because this action cannot be maintained in the name’ of the assignee.
It is apparent from the facts proved that the plaintiff is the real party, that Marson has now no interest in the policy of insurance, in the property insured, in the cause of action or in this suit.
ItVill greatly promote the convenience of assignees, under such circumstances, in cases of losses by fire, to be enabled to maintain actions on policies duly assigned to them, in their own names. And such a construction should be given to the law as will enable them to do so, unless there is some insurmountable legal objection. It will greatly relieve the assignors and their representatives, also. “ Argumentum ah inconvenienti is forcible in law.”
Upon the facts stated in the writ, and an examination of the charter of the company, and its by-laws, I have arrived at the conclusion that the action, if maintainable, can be maintained in the name of the plaintiff.
The writ states the whole case', from which a promise may be fairly deduced or implied, to pay the plaintiff as assignee of the policy, the amount of his loss. It was a promise in the first instance to Marson, but a promise in the alternative ; that is, a promise upon certain contingencies, to pay, not him, but his assignee; and those contingencies have happened. The action is founded on the policy, but not on the policy alone. The Act of incorporation, its purposes and object, as well as the by-laws of the company, are to be taken into consideration. The second section provides — “That all and every person, who shall at any time become interested in said company, by insuring therein, and also their respective heirs, executors, administrators and assigns, continuing to be insured therein as hereafter provided, shall be deemed and taken to be members thereof, for and during the terms speci*385fied in their policies, and no longer, and shall at all times be concluded and bound by the provisions of this Act.”
The ninth section provides that, “ When the property insured shall be alienated by sale, or otherwise, the policy shall thereupon be void, and be surrendered to the directors of said company to be cancelled,” &c.
It also provides, however, “ that the grantee or alienee having the policy assigned to him, her or them, for his, her or their proper use or benefit, upon application to the directors, and with their consent, within thirty days after such alienation, on giving proper security to the satisfaction of the directors, for such portion of the deposit or premium note as shall remain unpaid, and, by such ratification and confirmation, the party causing the same shall be entitled to all the privileges and subject to all the liabilities to which the original party insured was entitled and subjected under this Act.” By the proceedings had in this case the plaintiff became a member, and Marson ceased to be a member of the company. “The parties assumed towards each other the relation of insurer and insured.” 18 Pick., 145; lb., 160. This is not inconsistent with the charter and by-laws, but in accordance with both.
The right of one, not a party to the original contract, to maintain an action in his own name; “ does not rest upon the ground of any actual or supposed relationship between the parties, as some of the earlier cases would seem to indicate,” says Bigelow, J., in Brewer v. Dyer, 7 Cush., 340, “ but, upon the broader and more satisfactory basis, that the law operating on the acts of the parties creates the duty, establishes the privity, and implies .the promise and obligation, on which the action is founded.”
In Fogg v. Middlesex Mut. Fire Ins. Co., 10 Cush., 345, the plaintiff, who sued as assignee, failed in his suit because there was no legal assignment of the policy. No new premium note had been given. But the right of the assignee to maintain an action in his own name, where the assignment has *386been perfected and ratified, is most distinctly recognized by Shaw, C. J.
In the case of Pollard v. Somerset M. F. Ins. Co., 42 Maine, 221, the agreement of the parties rendered the decision of this question unimportant, and it was not decided.
The Court say, however, in that case, — “In the absence of any provision in the charter or by-laws of a mutual fire insurance company, whereby the assignee becomes a member of the company, the action, in case of loss, must be in the name of the assured with whom the contract was made,” and cite 10 Foster, 231. In this case, the assignee does become a member of the company by the terms of the charter, upon giving a new premium noté, its acceptance and ratification of the assignment by the directors.
2. Was the notice actually given sufficient ?
Thomas C. Davis testified that he was the agent of the defendants; that he received and forwarded the application from Marson for the insurance and obtained the policy; and, that after the assignment was made, he forwarded the policy to the defendants for their ratification, and that, after the loss, he wrote a letter to W. Wilcox, at the request of the plaintiff, and sent it by mail immediately after, but never had any answer from the company acknowledging the receipt thereof. The letter makes a part of the case, and is dated Nov. 3, 1857.
Washington Wilcox, secretary of the defendant company, testified that he received the letter above referred to, could not say when, but supposed it was received in due course of mail. We may take it for granted, or as proved, that the notice, such as it was, was given and received within sixty days from the time of the loss. By section 7 of the charter, the insured “ shall, within sixty days next after such loss, give notice thereof in writing to the directors, or some one of them, or to the secretary of said company.” Davis may properly be regarded as the agent of the plaintiff pro hac vice, notwithstanding he was also the agent of the defendants. It is *387apparent that he undertook to act as such, and the plaintiff relied upon him to do so. And he did so act, and gave notice, and all the notice necessary to enable the defendants seasonably to look after their rights, and to ascertain their duty and obligations, in the premises. He was not a stranger to the defendants. They could well rely upon the truth and accuracy of the statements contained in his letter. Nor was it necessary that he should state, in his letter to them, that he wrote at the request of the plaintiff. They could well understand this, and, without doubt, did so understand it. In their communication by W. Wilcox, secretary, of the 20th of May, 1858, to the plaintiff, they place their refusal to allow his claim upon the ground that “ the loss he sustained was grossly careless or fraudulent,” and not upon the ground that there was any. deficiency in the notice of loss.
This is the issue they have evinced a willingness to meet, . and we can see no good and sufficient reason in law why they should not be required to meet it.
Exceptions sustained, —

Nonsuit set aside, and


New trial granted,.

Tenney, C. J., and Bice, Cutting, May, and Davis, JJ., concurred.